 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDkeepers 1 and experimental employees 2 ill production and maintenanceunits.In view of the wishes of the parties, and as no reason appearsfor excluding these employees, we are of the opinion that the time-keepers and experimental employees may properly be included in theunit.As no question of representation exists at the present time inthe basic production and maintenance unit, we shall direct an electionamong all timekeepers and experimental machinery room employees,excluding executives, engineers, assistant engineers, draftsmen, time-study men, salesmen, cooperative apprentices, laboratory employees,first-aid attendants, office and clerical employees, guards, and super-visors asdefined in the Act 3 If a majority of the employees votingin the election cast their ballots for the Petitioner, they will be takento have indicated their desires to be part of the over-all productionand maintenance unit and the Petitioner may bargain for timekeepersand experimental machinery room employees as part of that unit.4[Text of Directiop of Election omitted from publication in thisvolume.]'Aluminum Company of America,80 NLRB 1342;Boeing Airplane Company, 78NLRB 795.sJ. I. Case Company,80 NLRB 223;Leach Company,94 NLRB No. 99a The description of the voting group appears as amended at the hearing4 SeeGreat Lakes Pipe Line Company,92 NLRB 583(Member Murdockdissenting)Cul f Oil Corporation,92 NLRB 700.AUTO TRANSPORTS, INC.'andINTERNATIONALBROTHERHOODOF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,GENERAL DRIVERS, WAREHOUSEMEN&HELPERS,LOCAL498,AFL,PETITIONER.Case No. 17-RC-1275. July 18,1952Decision and,Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Margaret L. Fassig, hearingofficer.At the hearing, the Employer moved to dismiss the petitionupon the grounds that the unit sought is inappropriate and the Peti-tioner may not properly represent the employees sought herein. Forreasons discussed in paragraph numbered4, infra,the motion is herebydenied.The motion of the Petitioner that the Board investigate thealleged alteration of certain of Employer's exhibits is denied for thereasons hereinafter stated.The hearing officer's rulings made at thLhearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].IThe nameof the Employerappears as amended at the hearing.100 NLRB No. 48. AUTOTRANSPORTS, INC.273Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named belowclaimsto represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of the Employer's officeemployees at its Kansas City, Kansas, terminal, including dispatchers,payroll clerks, billing clerks, and logbook clerks, but excluding confi-dentialsecretaries,terminal manager, assistant manager, personnelmanager, and all other supervisors as defined in the Act.The Employer contends that employees in the office clerical unitsought herein should not be represented by the same labor organizationthat is currently representing its 270 over-the-road truck drivers and60 yardmen.We reject the Employer's contention, as absent certainstatutory limitations, the choice of the bargaining representative restsupon the desires of the employees.2In addition, the Employer contends that the unit sought by the Peti-tioner is inappropriate because it includes dispatchers whom the Em-ployer alleges are supervisors. In support of this contention, the Em-ployer urges among other considerations, that dispatchersassign loadsto and report infraction of rules by drivers, and that theymake recom-mendations both with respect to the assignment of new equipment todrivers and with respect to penalties for violation of company rules.The following procedure for assigning workloads to driversappearsfrom the record to be currently in force. From the shipping ordersreceived from the billing clerk, the dispatchers ascertain their loadrequirements by placing them in the order of their delivery specifica-tions.Using either the seniority list or "first in first out" methodstogether with the logbook information,4 and equipment availability2Chicago Pneumatic Tool Company,81 NLRB 584.8The collective bargaining agreement between the Employer and Petitioner coveringtruck drivers is the basis for the seniority dispatch procedure.This is applied at thebeginning of the week.As a driver returns to the terminal his name is placed on theavailability sheet, and after 8 hours rest he becomes available for a load.Once theseniority list has been exhausted,dispatching is then continued by assigning the firstload available to the first driver on the availability list, providing other criteria havebeen met."The Interstate Commerce Commission requires the keeping of permanent records orlogbooks by over-the-road driversInformation carried In the logbook includes driver'sname,date, identification of equipment,route traveled, destination,speedometer readingsfor mileage,time of departure and arrival,time traveled, time resting,stops over one-halfhour, and other related Information. ICC regulations limit over-the-road drivers to 192hours on the road in an 8-day period with a limit of 70 hours actual driving.The Log-book clerks obtain this information from each driver's book and keep a running computationon each driver.When a driver is approaching his maximum,the logbook clerk notifies thedispatcher.When a driver returns to the terminal the dispatcher also records certaininformation from the logbook which he uses as a guide in assigning loads. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDinformation,5 a dispatcherassignsa load to a driver and then notifiesthe driver of the load assignment.When the latter reports at theassignment window, he receives his manifest and departs for the yardto pick up the load. The dispatcher is required to reportto manage-ment on a miscellaneousreport form any irregularities coming to hisattention.Such reports include factual statements concerning anybusiness matters arising during a dispatcher's tour of duty and are notconfined to reports on infractions of rules.As indicated above, the assignment of loads to drivers is simply aprocedure of matching load requirements with the driver availabilityand equipment clearance lists, together with somemathematical cal-culation of the driver's unused hours and the time requirement of aparticular trips In the assignment of loads, dispatchers have beeninstructed to give consideration to the personal needs of a driver solong as such arrangement does not violate the seniority or priorityrules.Any exception taken by a driver to an assignment is referredto the manager or assistant manager.Any refusal to take a load orfailure to show up for an assignment is reported on the miscellaneousreport form by the dispatcher, generally merely reciting the facts.An independent investigation is made and the driver is interviewedby management if possible before disciplinary action is taken.Onlythe personnel director, manager, and assistant manager have author-ity to reprimand or inflict a penalty on drivers and such penaltiesare governed by the application of the National Truckaway Rules7agreed to by the Employer and the drivers' bargaining agent. Theserules set up specific schedules of penalties for first, second, and thirdoffenses and for the various types of misconduct, the records of whichare maintained in the personnel office.8The management may electto inflict a lighter penalty, but may not exceed the penalty agreedupon in this schedule.5 All equipment is cleared through the repair shop before each trip and an assignmentcannot be made to a driver whose equipment is not ready.In addition,certain equipmentis licensed to travel in certain States and must be assigned in accordance with its license.6The time required to make a particular trip Is calculated by taking the mileage from theapproved route schedule and applying a 35 in. p. h. rate which the Employer has establishedas a rate calculated to meet the ICC estimate of safety of 37 hours per 100 loaded milesand 3 hours per 100 empty miles.7Otherwise known as Revised Uniform Rules and Regulations,Automobile TransportersGoverning the Actions of Highway,City and Terminal Employees,effective November 1,1950.8As noted above,the Petitioner challenged the authenticity of certain of Employer'sexhibits and urged that the Board investigate and prosecute or take whatever steps itdeemed advisable in the circumstances.Those challenged exhibits were dispatchers'factual reports of violation of rules by drivers which purported also to contain a finalsentence recommending a penalty.However,because of the various factors mentionedabove which determine the applicable penalty, any recommendations which a dispatchermay include on his report of misconduct have no substantial weight In affecting the statusof employees.Accordingly,as those of Employer's exhibits questioned by the Petitionerhave no probative value, we find It unnecessary to consider their validity. AUTO TRANSPORTS, INC.275Dispatchers receive calls of drivers reporting sick but are instructedto take all such calls at face value.Thus theyexercise no independentjudgment in excusing drivers from duty.Any request for time offfor other reasons is referred to management.Calls received fromdrivers on the road come to the dispatchers who coordinate calls withthe repair shop in case of breakdown.If a driver calls to state hisintention of abandoning a load or committing some other breach, ofrules, dispatchers have been instructed to call to the driver's attentionthe penalty for such conduct as contained in the National TruckawayRules.However, as indicated above, dispatchers do not inflict suchpenalties,nor do they have any discretion as to the selection of thepenalty to be brought to the driver's attention.It is further contendedby the Employer thatdispatchers have onoccasion been consultedby themanager when assignment of newequipment is to bemade.The criteria considered by management inthe assignment of new equipment consist of the following three ele-ments:(1) Seniority;(2) whether driver is one who keeps his equip-me it in operation;and (3)how well the driver takes care of hisequipment.Information for the first element is obtained from theseniority list.Information for the second element is obtained fromdispatchers whose records would reflect how frequently and regularlya particulardriver is engagedin hauling loads.This informationcould also be obtained from the driver's payroll records as differentrates are paid for on-the-road duty than for terminal waiting duty.Information on the third element is obtained from the shop super-intendent whose records reflect the amount and frequency of mechan-ical repair made on equipment.Under these circumstances,it is clearthat consultation with dispatchers in the assignment of new equip-mentismerely one of obtaining information available from the dis-patcher's knowledge of the records of his phase of the operation andnot one of soliciting a recommendation based on the dispatcher'sindependent judgment.Further,such information is merely a por-tion of the criteria and is not determinative in the assignment.From the foregoing,we find that the duties and responsibilities ofthe dispatchers,found to be in accordancewithpreestablished man-agement policy outlined in oral and written directives,are routinelyrepetitive and clerical in nature.On the basis of the entire record,we find that dispatchers possess none of the supervisory authorityattributed to them by the Employer.Accordingly,we find that theyare not supervisors within the meaning of the ActsAs their duties,performed at the terminal office in coordination with those of otherB SeeReady Mimed Concrete Company,90 NLRB No.49; New England TransportationCompany, 90 NLRB 539.227260-53-vol. 100-19 276DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice employees, are clerical in nature, we find that the dispatchersare properly a part of a clerical unit ."oWe find that all office employees at the Employer's Kansas City,Kansas, terminal, including dispatchers, payroll clerks, billing clerks,and logbook clerks, but excluding confidential secretaries,terminalmanager, assistant manager, personnel manager, and all other super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]10Cf.Seashore Transportation Company,96 NLRB 1296.SeeModern Heat 4FuelCompany,89 NLRB 1346.THEWESTON PAPER ANDMANUFACTURING CO.(TN:lumpHAUTE DIvI-SION)1andUNITEDPAPERWORXERSOF AMERICA,CIO,PETITIONER.Case No. 35-RC-706.July 21,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert Volger, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase to athree-memberpanel [Chairman Herzog and Members Houston and Murdock].tTpon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3. International Brotherhood of Paper Makers, AFL, and itslocals,Vigo Local 613-B-Mill No. 2 and Vigo Local 613-A-Mill No: 1,herein called the Intervenor, urges its contract with the Employer asa bar to this proceeding. Its first contract, effective from April 21,1951, to April 21, 1952, was annually renewable subject to 60 days'written notice to terminate or to change before April 21, 1952.TheIntervenor gave such timely notice of a desire to revise the contract.on February 15, 1952, and thereby prevented its automaticrenewal.iThe nameof the Employer appears as amended at the hearing.100 NLRB No. 51.